DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 4/22/21, with respect to the rejection(s) of claim(s)
 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of White et al (US Patent 6252362).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 15, and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by White et al (US Patent 6252362).
Claims 1, 8, and 15, White et al teaches a controller for a multi-phase motor and a method for controlling said motor comprising: A plurality of AC sources 420/422/424 (White et al describes in col. 2 lines 45-55 that motor drivers could be sinusoidal current sources), each current source is connected to a different winding of a three-phase motor (the number of current sources is the same as the number of motor windings); and a logic 430 for generating sinusoidal voltage signals to be inputted into the current 
Claims 2 and 9, White et al describe for example in col. 4 lines 50-53 that the drivers are driver amplifiers.
Claims 7 and 20, White et al teaches for example in col. 2 lines 63-67 and col. 3 lines 1-4 as well as the description of fig. 4 that a PLL is used to lock the phase of back-emf generated by the motor to the phase of the sinusoidal AC current outputted by the current sources.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3-6, 10-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US Patent 6252362) and Deboy et al (US Publication 20130187473), of record.
Claims 3-6, 10-13, and 16-19, although it has been held to be within the general skill in the art to select a known element on the basis of it suitability for the intended use of the system. Deboy et al will be introduced to show that AC sources can include a variety of circuit elements depending upon the type of load and the ultimate use of the system.

As stated above one person of ordinary skill in the art at the time the invention was filed to use preferred electrical elements in a current source that provides power to operate a multi-phase AC motor, since doing so would be considered a matter of design choice. In re Leshin, 125 USPQ 416. Applicant has not provided the structural interconnections of the recited electrical elements with their functionality. Therefore, the examiner has interpreted the current source to include a plurality of different elements that when put together would provide an AC motor with a needed power.
Claim 14, White et al teaches for example in col. 2 lines 63-67 and col. 3 lines 1-4 as well as the description of fig. 4 that a PLL is used to lock the phase of back-emf generated by the motor to the phase of the sinusoidal AC current outputted by the current sources.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The new documents cited in the attached PTO-892 form list different motor controllers or method for controlling a multi-phase motor comprising current sources for generating sinusoidal signals used to control operation of an electric motor.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RINA I DUDA/Primary Examiner, Art Unit 2846